OFFICE   OF THE ATTORNEY GENERAL                            OF     TEXAS
                            AUSTIN




Eonorabla Y. Y. Wll8hlre
county &ttormy, saurmaa      Couoty
saufsan,  rexas




                                                               rrqwrting   the opinion
                                                              her8fn rosd8, in part,




                                             the        County,           or where


                           f Janusry     BL5,        1944,        rupph36nting       y3ur
                              1943,    18,      la    part,        a8 iollow8:

                             thiit the dOfenbaZt8 Vioht.6
                            a Sea. S-Sa-Jb-6 and 98 and
     la the oa6e8 8ho Coastable of tha ~ustlcr i'reoloct
     la rkloh the all8ged olol~tloaa       oooured aotuallr
     collected ttx flac,8from the defenda~t8, in Ioma
     of the 0~8~18tk olf;ircr3emt officmt ot the fiall-
     road Cotisslon       rignod thm ooaplalats aad in other8
     the Coaetablo     algncd the complaint8    but the Con-
     8fable mu60 the rwtura8 on th8 warrant8 oi arnrt
     after the Justice of the Aaoe isaue4 them aad then
     in all thm O~ce8 the raf~rcezieatofficer o? the R.
     ii. Con. oollected     elehty-flv8  of thm flae ror the
     atate  0r  Texae.”
                 .irtlolor      959 aad 981, Veraa*             .uaototo4.Codo     of
Crlslnal      Frooodura,         9rarldaz

                 -Art.     950.  The di8triat or aounty attoraoy
         8ha~      be     lEtltkd t0 ton QOr OORt Of all flne8,
         f0rtaltura8           3r   aooay8   oollaotO4    for   the   Ltcrta or
         oouaty, upon jUd~~At8       raoorara~   by blr; and the
         alork ai thr oourt la w loh raid        jud&mtat8 ara
         roadoro4 rhll     90 entitled    to five par oant ot
         tb0 8motlat  of raid  JUd&Wt8,       to ?m 9e1d Out of
         tha  Wun% when 001100t*d.*

                 lnrt.  951. The ahrlft   or other ottloar,   ox-
         oapt     a Juatlco  of t.ha ~aaoo or hi8 olark:, who
         aol~aot8   r~~noy for tha stat8 or oountr,                   lx a a 9 t
         Jury toa8,    Under PDJ 9lW181On Of thi8                  bdl,, 8ba11
         ba or;tltlad          to retain     flro per    cant   thereof when
        .Qollootod.~

                 !fhir
                dopslrt:seat  h41 ropa~todly bald that 8hOriff8
and             ar8 antltla4 to tire par oallt
       aonstabla8                                Oo~~~la8loaon
tin68 whan ruob fiaO8     are actually,oollectad br the rhorift
or oonatablo. 1
              Rotarriag          to nrtiOla8      9w and 931, ~oraoa’l  i~a~otatad
Coca    of crldnal            Pxooaduro,    it   18 8tdtod in TOXa8 Jurlaprudrnaa,
vol. 10, PO458555,              a8 tO11nW81

                 ~~~O~OTOjb 8y ir o ver
                                     y thr: l~3ouat 0tth0 tin0
        wiiioh    hu8 boon aollcotad    in the DYSO of or for rha
        u80 of    the ix.~to or oouaty, tha OrfiOOr8 who ara
        ra8pOn8iblO    for the oollaotiomara aEtlt~o4 to
        oolloot   a8 coc~l8nlon ?Jftoan per 002t of tha
        amuat, tan per oant for the dlntrlct or 00unt.y
        ettoraay, and tlvr par coat ?or the olerk o? oh0
        court   or other ottlear fhcyftd by la%wwith the
        ooilcotlon of the ilao

                 ::otad that you lQaol?lcall~
                 It      18                       atetta that th0
*ooa8tabh   or t&a Ju8tloo ~ooiaot      ln whloh tha l1lOgad viola-
tlon8 ooourra~ lotUallf     Oo~~acta4 the tin08   tram  tha  dotan-
dnat8.”   Thle bbine    true,  tno ooartablo  worild ba entitled
ibMr         .biO   ii.   A..   bil8:ilrO,       y-2,0   J




to tha tit0               wr 08at 00~ad8810o laqulrad        about.


          In oonnaotlon with th0 fori6OinS  8t3taaan2 lt rhoul4
ba boxar in &ad that   it the 8Oa8tabla 18 mrpanruted on an
8aauaA ralu   ba818,  the oommi88~on would be peid into th8
Ottioar8~ Sai8rl run4  of tha county and oeuld not ba pcrrroaslly
retained bl tha ooa8tablo.    Howcvar, on tha other hm&, lf the
oonrtabh  18 oorPpaaratadon a ?a* bo818, ha 18 lntt:lud to por-
ronally retain ouch ooa;ala8loa8a8 taa8 of 0rti0O  48  luthoritad
by     law     (orarnbg          8UOh    fOO8~


                                                              Your8   vary   truly




                                                                 .wdaU    k‘llll8318
                                                                         nsllhtant